DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s filing on 22 December 2020.
Claims 1 – 8 are pending.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 22 December 2022 and 27 August 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.
The information disclosure statement submitted on 22 December 2020 and 20 January 2021 discloses an English Translation of a French Written Opinion for corresponding French Application 1915581.  However, applicant did not file the English Translation of the French Written Opinion for corresponding French Application 1915581, but instead filed an English Translation of a French Written Opinion for corresponding French Application 1915567.  Thus, the English Translation of the French Written Opinion for corresponding French Application 1915581 disclosed in the information disclosure statement submitted on 20 January 2021 was not considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, every feature must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
“a drive motor” – claim 1 (please note, the drive motor 1002 in figs. 9, 10 is depicted for the prior art and not for applicant’s invention);
“a strike surface” – claim 2; and
“a strike reception surface” – claim 2.

The drawings are objected as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: 
Reference signs 4121A, 4121B, and 4121C described in pg. 19, lines 21 – 23.

The drawings are objected as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference signs not mentioned in the description: 
Reference signs 210, 2101, 2111, and 212 in fig. 2;
Reference signs 300 and 3111 in fig. 3;
Reference signs 400, 4101, 4111, 4122A, 4122B, and 4122C in figs. 4 and 6;
Reference signs 710, 7101, 711, 7111, 712, 7122A, 7122B, 7122C, and 7122D in fig. 7;
Reference signs 810, 8101, 811, 8111, 812, 8122A, 8122B, 8122C, and 8122E in fig. 8; and
Reference signs 1203 and 12041 in figs. 12A and 12B.

The drawings are objected for the following issues:
Reference signs 8122B and 8212C are referencing the same element; and 
Figure 8 shows a central striker element having three elementary striker elements however only two reference characters, 8122B and 8122C, are given for the three elementary striker elements.  Reference character 8122D seems to be missing.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.

Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected because the abstract is written in the form and legal phraseology often used in patent claims.  That is, the abstract is written in one sentence with multiple indentations and paragraph breaks. The abstract should be in  narrative form without bullet points, indentations, and paragraph breaks.  Moreover, the abstract should remove the terms, “Figure 4” and “[Fig.4]”. Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1 – 3 are objected because of the following informalities:
Regarding claims 1, 2, and 3, dashes used to separate claim elements should be removed.  Instead, in claims that set forth a plurality of elements, each element of the claim should be separated by a line indentation (37 CFR 1.75 (i)).
Regarding claim 2, line 7, the limitation, “at least one striker element”, should read, “the at least one striker element”, to establish antecedent basis with the previously recited limitation, “at least one striker element”, in claim 1, lines 7 – 8.
Regarding claim 2, line 8, the limitation, “the at least one reception element”, should read, “said at least one strike reception element”, to establish antecedent basis with the previously recited limitation, “at least one strike reception element”, in claim 1, line 8.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the Specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 1, lines 17 – 18 and 20 – 21, the limitation, “the center of gravity of the impact mechanism is appreciably positioned on said rotational axis”, and the limitation, “said rotational axis of the impact mechanism is appreciably on its main axes of inertia“, is indefinite because the term, “appreciably”, meaning “sufficient to be readily perceived”, is a relative term in that perception varies or depends on the individual perceiving. The term, “appreciably”, is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree of the term, “appreciably”.  For the purpose of compact prosecution, the examiner interprets the limitation, “the center of gravity of the impact mechanism is appreciably positioned on said rotational axis”, to mean, “the center of gravity of the impact mechanism is positioned on said rotational axis”, and the limitation, “said rotational axis of the impact mechanism is appreciably on its main axes of inertia“, to mean, “said rotational axis of the impact mechanism is on main axes of inertia of said impact mechanism“.  Please note, since claims 2 – 8 depend upon claim 1, claims 2 – 8 are likewise rejected under 35 USC §112(b) for indefiniteness.

Regarding claim 1, lines 20 – 21, the limitation, “its main axes of inertia”, is indefinite because the term “its” is a pronoun that refers to an element previously recited and it is ambiguous as written in the claim as to the antecedent basis of the pronoun or, in other words, what element the term “its” refers.  For the purpose of compact prosecution, the examiner interprets the limitation, “its main axes of inertia”, to mean “main axes of inertia of said impact mechanism”.  Please note, since claims 2 – 8 depend upon claim 1, claims 2 – 8 are likewise rejected under 35 USC §112(b) for indefiniteness.
Regarding claim 3, lines 3 – 4 and 5 – 6, the limitation, “the center of gravity of the impact mechanism is permanently situated appreciably on its rotational axis”, and the limitation, “said rotational axis of the impact mechanism is permanently and appreciably one of its main axes of inertia“, is indefinite because the term, “appreciably”, meaning “sufficient to be readily perceived”, is a relative term in that perception varies or depends on the individual perceiving. The term, “appreciably”, is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree of the term, “appreciably”.  For the purpose of compact prosecution, the examiner interprets the limitation, “the center of gravity of the impact mechanism is permanently situated appreciably on its rotational axis”, to mean, “the center of gravity of the impact mechanism is permanently situated on said rotational axis of the impact mechanism”, and the limitation, “said rotational axis of the impact mechanism is appreciably on its main axes of inertia“, to mean, “said rotational axis of the impact mechanism is on said main axes of inertia of the impact mechanism“.  Please note, since claims 2 – 8 depend upon claim 1, claims 2 – 8 are likewise rejected under 35 USC §112(b) for indefiniteness.

Regarding claim 3, line 4, the limitation, “its rotational axis”, is indefinite because the term “its” is a pronoun that refers to an element previously recited and it is ambiguous as written in the claim as to the antecedent basis of the pronoun or, in other words, what element the term “its” refers.  For the purpose of compact prosecution, the examiner interprets the limitation, “its rotational axis”, to mean, “said rotational axis of the impact mechanism”.  Please note, since claims 4 – 6 depend upon claim 3, claims 4 – 6 are likewise rejected under 35 USC §112(b) for indefiniteness.

Regarding claim 3, lines 5 – 6, the limitation, “its main axes of inertia”, is indefinite because the term “its” is a pronoun that refers to an element previously recited and it is ambiguous as written in the claim as to the antecedent basis of the pronoun or, in other words, what element the term “its” refers.  For the purpose of compact prosecution, the examiner interprets the limitation, “its main axes of inertia”, to mean, “said main axes of inertia of the impact mechanism”.  Please note, since claims 4 – 6 depend upon claim 3, claims 4 – 6 are likewise rejected under 35 USC §112(b) for indefiniteness.

Regarding claim 5, lines 6 – 7, lines 9 – 10, and line 11, the limitation, “said at least one central striker element”, is indefinite because the limitation lacks antecedent basis.  The previously recited limitation, “a central striker element”, in claim 5, line 4, is directed toward one central striker element wherein the limitation is directed towards one or more central striker elements thus differs from the previously recited limitation.  For the purpose of compact prosecution, the examiner interprets the limitation, “said at least one central striker element”, to mean “said central striker element” referring to the previously recited limitation, “a central striker element”, in claim 5, line 4.  Please note, since claim 6 depends upon claim 5, claim 6 is likewise rejected under 35 USC §112(b) for indefiniteness.

Regarding claim 7, line 4, the limitation, “the efforts”, is indefinite because the limitation lacks antecedent basis.  For the purpose of compact prosecution, the Examiner interprets the limitation, “to cancel out the efforts radial”, to mean “to cancel out forces radially”.  Please note, the interpretation is based on the examiner’s understanding of the invention.  Please note, since claim 8 depends upon claim 7, claim 8 is likewise rejected under 35 USC §112(b) for indefiniteness.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


    PNG
    media_image1.png
    672
    516
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: textbox (A)]
    PNG
    media_image2.png
    343
    437
    media_image2.png
    Greyscale
[AltContent: arrow][AltContent: textbox (Harada (US 2013/0264087 A1)
Annotated figs. 6 and 7)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Z)][AltContent: textbox (Y)][AltContent: textbox (X)]Claims 1 – 4 and 7 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (US 2013/0264087 A1), hereinafter Harada, in view of Ely (US 2015/0190909 A1).

Regarding claim 1, Harada discloses a tool comprising: a drive motor (130, fig. 6); an impact mechanism (142, 143, 144, 150, fig. 6) driven by said motor along a rotational axis (A, annotated figs. 6, 7) and held fixed in translation along said rotational axis (implied in fig. 6), said impact mechanism comprising: a striker system (142, 143, 144, fig. 6) rotationally driven along said rotational axis, comprising at least one striker element ([0087], ll. 9 – 12; “a front outer-circumferential-side convex section … of fourth rotating body 144”), a drive (150, fig. 6) comprising at least one strike reception element (152, fig. 6), said at least one striker element being configured to come into contact with said at least one strike reception element to generate an impact torque ([0087], ll. 4 – 12 describes the front outer-circumferential-side convex section of fourth rotating body 144 abutting concave section 152 of anvil 150), said striker system being configured to be driven in rotation, along said rotational axis, on at least 200° before impact ([0085], ll. 6 – 9 describes portion 142 of striker system 142, 143, 144 capable of rotating 480° relative to portion 144 of striker system 142, 143, 144 prior to the impact of the front outer-circumferential-side convex section of portion 144 abutting concave section 152 of anvil 150), an anti-vibration element (144A, 144B, fig. 7 and [0087], ll. 9 – 12; “a front inner-circumferential-side convex section … of fourth rotating body 144” and “a front outer-circumferential-side convex section … of fourth rotating body 144”) configured so that, at least during an impact: the center of gravity of the impact mechanism is positioned on said rotational axis, and said rotational axis of the impact mechanism is on main axes of inertia of said impact mechanism ([0083], ll. 17 – 23 describes that because rear inner-circumferential-side convex section 142A and rear outer-circumferential-side convex section 142B are shifted 180° from front inner-circumferential-side convex section 142C and front outer-circumferential-side convex section 142D, the position of the center of gravity of the second rotating body 142 is aligned with the axial center position wherein the axial center position is along rotational axis A.  [0081], ll. 1 – 3 describes second rotating body 142 through fourth rotating body 144 have the same shape and are oriented in the same direction.  Thus, the examiner deems in the same way rear inner-circumferential-side convex section 142A, rear outer-circumferential-side convex section 142B, front inner-circumferential-side convex section 142C, and front outer-circumferential-side convex section 142D position the center of gravity of second rotating body 142 along rotational axis A, rear inner-circumferential-side convex section 144A, rear outer-circumferential-side convex section 144B, the front inner-circumferential-side convex section cited in [0087], and the front outer-circumferential-side convex section cited in [0087] would also position the center of gravity of fourth rotating body 144 along rotational axis A since second rotating body 142 and fourth rotating body 144 have the same shape and are oriented in the same direction.  Moreover, the axis of inertia of fourth rotating body 144 or the axis used to calculate the moment of inertia (I = mass x radius2) of fourth rotating body 144 would be the axis about which this element rotates, in other words, rotational axis A).

Harada does not explicitly disclose a square drive comprising at least one strike reception element.
However, Ely teaches a square drive (26, fig. 4) comprising at least one strike reception element (28A, 28B, fig. 4).
Please note, Harada discloses an impact hammer comprising anvil 150 with an end-bit engaging concave section 153b that is capable of engaging the rear end section of a tool whereas Ely discloses an impact hammer comprising anvil 26 with a square socket mount 18 capable of engaging the rear end section of a tool. Since Harada’s end-bit engaging concave section 153b and Ely’s square socket mount 18 are both structures well-known in the art of impact hammers for engaging the rear end section of a tool, Harada’s end-bit engaging concave section 153b and Ely’s square socket mount 18 are deemed be functionally equivalent.  
Therefore, because Harada’s end-bit engaging concave section 153b and Ely’s square socket mount 18 are functionally equivalent, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have substituted Harada’s end-bit engaging concave section 153b for Ely’s square socket mount 18 to achieve the predictable results of engaging the rear end section of a tool.  KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).  Moreover, one having ordinary skill in the art would be motivated to substitute Harada’s end-bit engaging concave section 153b for Ely’s square socket mount 18 because the square drive of socket mount 18 is less prone to slipping and stripping the engaged tool during the high torque conditions of an impact. 

Regarding claim 2, Harada, as modified by Ely, discloses the invention as recited in claim 1.
Harada further discloses said at least one striker element ([0087], ll. 9 – 12; “a front outer-circumferential-side convex section … of fourth rotating body 144”) comprises a strike surface ([0087], ll. 4 – 12 describes the front outer-circumferential-side convex section of fourth rotating body 144 abutting concave section 152 of anvil 150 implying a strike surface on the front outer-circumferential-side convex section of fourth rotating body 144 that contacts the concave section 152 of anvil 150) and said at least one strike reception element (152, fig. 6) comprises a strike reception surface ([0087], ll. 4 – 12 describes the front outer-circumferential-side convex section of fourth rotating body 144 abutting the concave section 152 of anvil 150 implying a strike reception surface on the concave section 152 of anvil 150 that contacts the front outer-circumferential-side convex section of fourth rotating body 144), and said at least one striker element is configured to alternate cyclically between: a disengaged position in which the at least one striker element is not in contact with said at least one strike reception element and an engaged position, in which said strike surface of said at least one striker element is in contact with said strike reception surface of said at least one strike reception element so as to generate said impact torque ([0101] and [0103] – [0104] describes that during normal operation where excessive torque is not required at a startup of motor 130 and when driving of the screw is completed by rotation of the end bit, only one strike is performed in the rotational direction.  However, additional tightening operations are performed by pressing motor reversing switch 116b wherein motor 130 is rotated a predetermined angle in the opposite/reverse direction causing the disengaged position where the front outer-circumferential-side convex section of fourth rotating body 144 is not in contact with the concave section 152 of anvil 150. Then by pulling trigger 113, motor 130 is rotated the forward direction such that a large striking force is applied to anvil 150 caused by the engaged position where the front outer-circumferential-side convex section of fourth rotating body 144 is in contact with concave section 152 of anvil 150 generating the impact torque.  The examiner deems this cycle of alternating between the disengaged position and the engaged position can be repeatedly performed with repeated applications of motor reversing switch 116b and trigger 113).

Regarding claim 3, Harada, as modified by Ely, discloses the invention as recited in claim 1.
Harada further discloses said anti-vibration element (144A, 144B, fig. 7 and [0087], ll. 9 – 12; “a front inner-circumferential-side convex section … of fourth rotating body 144” and “a front outer-circumferential-side convex section … of fourth rotating body 144”) configured so that  the center of gravity of the impact mechanism (142, 143, 144, 150, fig. 6), is permanently situated on said rotational axis of the impact mechanism ([0083], ll. 17 – 23 describes that because rear inner-circumferential-side convex section 142A and rear outer-circumferential-side convex section 142B are shifted 180° from front inner-circumferential-side convex section 142C and front outer-circumferential-side convex section 142D, the position of the center of gravity of the second rotating body 142 is aligned with the axial center position wherein the axial center position is along rotational axis A.  [0081], ll. 1 – 3 describes second rotating body 142 through fourth rotating body 144 have the same shape and are oriented in the same direction.  Thus, the examiner deems in the same way rear inner-circumferential-side convex section 142A, rear outer-circumferential-side convex section 142B, front inner-circumferential-side convex section 142C, and front outer-circumferential-side convex section 142D position the center of gravity of second rotating body 142 along rotational axis A, rear inner-circumferential-side convex section of both 143A and 144A, rear outer-circumferential-side convex section of both 143B and 144B, front inner-circumferential-side convex section of 143C and the front inner-circumferential-side convex section cited in [0087], and front outer-circumferential-side convex section of 143D and the front inner-circumferential-side convex section cited in [0087] would also position the center of gravity of third rotating body 143 and fourth rotating body 144 along rotational axis A since second rotating body 142 through fourth rotating body 144 have the same shape and are oriented in the same direction), and said rotational axis of the impact mechanism is permanently one of said main axes of inertia of the impact mechanism (The axis of inertia of second rotating body 142, third rotating body 143, fourth rotating body 144, and anvil 150, or the axis used to calculate the moment of inertia (I = mass x radius2) of second rotating body 142, third rotating body 143, fourth rotating body 144, and anvil 150 would be the axis about which these element rotate, in other words, rotational axis A).

Regarding claim 4, Harada, as modified by Ely, discloses the invention as recited in claim 1.
Harada further discloses said striker system (142, 143, 144, fig. 6) comprises at least three striker elements (142, 143, 144, fig. 6) having identical cross-sections ([0081], ll. 1 – 3) in a plane essentially perpendicular to said rotational axis (as shown in fig. 7), and in that said at least three striker elements constitute said anti-vibration element (142A – D, 143A – D, 144A, 144B, fig. 7 and [0087], ll. 9 – 12; “a front inner-circumferential-side convex section … of fourth rotating body 144” and “a front outer-circumferential-side convex section … of fourth rotating body 144”).

Regarding claim 7, Harada, as modified by Ely, discloses the invention as recited in claim 1. 
Harada further discloses said anti-vibration element (144A, 144B, fig. 7 and [0087], ll. 9 – 12; “a front inner-circumferential-side convex section … of fourth rotating body 144” and “a front outer-circumferential-side convex section … of fourth rotating body 144”) comprises at least one counterweight (114B, fig. 7 and [0087], ll. 9 – 12; “a front inner-circumferential-side convex section … of fourth rotating body 144”) disposed in the impact mechanism, said at least one counterweight being configured to cancel out forces radially to said rotational axis induced by said at least one striker element ([0087], ll. 9 – 12; “a front outer-circumferential-side convex section … of fourth rotating body 144”) and by said at least one strike reception element (152, fig. 6) (As shown in fig. 7, rear outer-circumferential-side convex section 144B and the front inner-circumferential-side convex section of fourth rotating body 144 are positioned at 180° along the rotational axis from rear inner-circumferential-side convex section 144A and the front outer-circumferential-side convex section of fourth rotating body 144 to act as a counterweight to ensure the center of gravity of fourth rotating body 144 is positioned on rotational axis A to cancel centrifugal forces that may occur due to unequal masses).

Regarding claim 8, Harada, as modified by Ely, discloses the invention as recited in claim 1.
Harada further discloses said at least one counterweight (114B, fig. 7 and [0087], ll. 9 – 12; “a front inner-circumferential-side convex section … of fourth rotating body 144”) is disposed in the impact mechanism, said at least one counterweight being positioned at 180°, along the rotational axis of the impact mechanism, to said at least one striker element ([0087], ll. 9 – 12; “a front outer-circumferential-side convex section … of fourth rotating body 144”) and by said at least one strike reception element (152, fig. 6) (As shown in fig. 7, rear outer-circumferential-side convex section 144B and the front inner-circumferential-side convex section of fourth rotating body 144 are positioned at 180° along the rotational axis from the front outer-circumferential-side convex section of fourth rotating body 144 and one of the two concave sections 152).

Allowable Subject Matter
Claims 5 – 6 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nishikawa et al. (US 9,616,558 B2) anticipates applicant’s claimed invention as recited in claims 1 – 3 and 7 – 8.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        21 September 2022
/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731